United States Court of Appeals
                        FOR THE DISTRICT OF COLUMBIA CIRCUIT



No. 11-5123                                                September Term, 2011
                                                          FILED ON: AUGUST 3, 2012

OBAYDULLAH, DETAINEE, GUANTANAMO BAY AND SAMI AL HAJJ, AS NEXT FRIEND OF
OBAYDULLAH,
                  APPELLANTS

v.

BARACK OBAMA, PRESIDENT OF THE UNITED STATES AND LEON E. PANETTA, SECRETARY OF
DEFENSE OF THE UNITED STATES OF AMERICA,
                   APPELLEES


                        Appeal from the United States District Court
                                for the District of Columbia
                                    (No. 1:08-cv-01173)


      Before: SENTELLE, Chief Judge, HENDERSON and GARLAND, Circuit Judges.




          OPINION PENDING
       CLASSIFICATION REVIEW